Case 14-01330        Doc 49     Filed 02/20/19     Entered 02/20/19 14:49:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 01330
         Gregorio Ramon
         Jayne Seilheimer-Ramon
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/17/2014.

         2) The plan was confirmed on 06/03/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/03/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/22/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,085.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-01330             Doc 49   Filed 02/20/19    Entered 02/20/19 14:49:56                 Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $98,654.47
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $98,654.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $4,056.86
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $8,056.86

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Bank Of America N A               Secured      125,950.00    126,374.81       126,374.81            0.00       0.00
 Bank Of America N A               Secured        3,216.15         361.88           361.88        361.88        0.00
 Bill Me Later                     Unsecured         275.00           NA               NA            0.00       0.00
 Capital One Auto Finance          Secured       15,850.00     15,194.03        15,194.03            0.00       0.00
 Chase-BP                          Unsecured         513.00           NA               NA            0.00       0.00
 Dental Salon                      Unsecured         502.00           NA               NA            0.00       0.00
 Discover Bank                     Unsecured      4,089.00       4,089.93         4,089.93      4,089.93        0.00
 Discover Bank                     Unsecured      2,340.00       2,340.57         2,340.57      2,340.57        0.00
 Dsnb Macys                        Unsecured         305.00           NA               NA            0.00       0.00
 ECast Settlement Corp             Unsecured     10,000.00       7,040.28         7,040.28      7,040.28        0.00
 ECast Settlement Corp             Unsecured     23,900.00     15,462.01        15,462.01      15,462.01        0.00
 ECast Settlement Corp             Unsecured            NA       4,371.03         4,371.03      4,371.03        0.00
 ECast Settlement Corp             Unsecured            NA     11,172.48        11,172.48      11,172.48        0.00
 ECast Settlement Corp             Unsecured           0.00      5,991.53         5,991.53      5,991.53        0.00
 ECast Settlement Corp             Unsecured           0.00      3,001.47         3,001.47      3,001.47        0.00
 eCast Settlement Corporation      Unsecured            NA         596.54           596.54        596.54        0.00
 Fcnb Mstr Tr                      Unsecured         106.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue          Priority            0.00           NA               NA            0.00       0.00
 Internal Revenue Service          Priority            0.00        484.89           484.89        484.89        0.00
 Internal Revenue Service          Unsecured           0.00         32.28            32.28          32.28       0.00
 Jefferson Capital Systems LLC     Unsecured      2,526.00       2,470.18         2,470.18      2,470.18        0.00
 Jefferson Capital Systems LLC     Unsecured         799.00        883.15           883.15        883.15        0.00
 Jefferson Capital Systems LLC     Unsecured      4,100.00            NA               NA            0.00       0.00
 Kane County Teachers C.U.         Unsecured         919.00           NA               NA            0.00       0.00
 LVNV Funding LLC                  Unsecured         968.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         747.00        717.26           717.26        717.26        0.00
 Portfolio Recovery Associates     Unsecured         687.00        687.69           687.69        687.69        0.00
 PYOD                              Unsecured      2,615.00       2,502.19         2,502.19      2,502.19        0.00
 Renovo Endodontic Studio          Unsecured      1,787.00            NA               NA            0.00       0.00
 Resurgent Capital Services        Unsecured           0.00           NA               NA            0.00       0.00
 Resurgent Capital Services        Unsecured         920.00        968.19           968.19        968.19        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-01330            Doc 49          Filed 02/20/19    Entered 02/20/19 14:49:56             Desc        Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim         Claim        Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted     Allowed        Paid          Paid
 St Alexius Medical Center               Unsecured           0.00           NA          NA            0.00        0.00
 St. Alexius Medical Center              Unsecured         225.00           NA          NA            0.00        0.00
 Wells Fargo Bank                        Secured       27,424.06     27,424.06    27,424.06     27,424.06         0.00
 World Financial Network National Bank   Unsecured         385.00           NA          NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                      Claim          Principal               Interest
                                                                    Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                        $126,374.81             $0.00                  $0.00
       Mortgage Arrearage                                          $361.88           $361.88                  $0.00
       Debt Secured by Vehicle                                  $15,194.03             $0.00                  $0.00
       All Other Secured                                        $27,424.06        $27,424.06                  $0.00
 TOTAL SECURED:                                                $169,354.78        $27,785.94                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00             $0.00                 $0.00
        Domestic Support Ongoing                                      $0.00             $0.00                 $0.00
        All Other Priority                                          $484.89           $484.89                 $0.00
 TOTAL PRIORITY:                                                    $484.89           $484.89                 $0.00

 GENERAL UNSECURED PAYMENTS:                                    $62,326.78        $62,326.78                  $0.00


 Disbursements:

          Expenses of Administration                                  $8,056.86
          Disbursements to Creditors                                 $90,597.61

 TOTAL DISBURSEMENTS :                                                                              $98,654.47




UST Form 101-13-FR-S (9/1/2009)
Case 14-01330        Doc 49      Filed 02/20/19     Entered 02/20/19 14:49:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
